Rogers, J.
The laAv of the case is accurately stated in the charge. A tenant or occupier is always liable for an injury caused by his neglect, irrespective of any contract between him and *194the landlord, or owner of the property. So far as the public is concerned, it is nothing to them who may be ultimately liable for repairs. It is the duty of the tenant or occupier in the first instance to keep the ways in such order as not to endanger others, whatever may be his agreement with the landlord or owner of the premises. And this imposes no hardship on him of which he can justly complain, as the landlord and owner is liable on his contract, or his expenditure may be deducted from the rent. Third persons have no means of ascertaining their agreement; moreover the rule of law is, that in the absence of any contract to the contrary, the tenant is bound to keep the premises in repair: Long v. Fitzsimmons, 1 W. & S. 530. The tenant always; the landlord may
Judgment affirmed.